Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered September 8, 1992, convicting him of attempted murder in the second degree, assault in the first degree, assault in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and reckless endangerment in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea allocution clearly demonstrates a voluntary, knowing, and intelligent waiver of his right to appeal from any and all rulings made by the trial court in connection with his case, including the negotiated concurrent sentences which the court ultimately imposed (see, People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1; People v Roache, 166 AD2d 618). Miller, J. P., Joy, Atman and Goldstein, JJ., concur.